DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020 and 9/1/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 18, 20, 22, 24, 35, 41, 47, 51 and 53    are objected to because of the following informalities:  
 18.  A method for calibrating a central frequency of a hybrid coupler operating in a power divider mode, wherein the hybrid coupler comprises two inputs, two outputs, a capacitive module coupled between the two inputs and the two outputs or coupled on said two inputs and said two outputs, wherein the capacitive module has an adjustable capacitive value which adjusts the central frequency, the method comprising:
delivering a first reference signal having a first reference frequency on the first input of the two inputs of the hybrid coupler; measuring the peak value of a first signal delivered to the first output of the two outputs of the hybrid coupler; measuring the peak value of a second signal delivered to the second output of the two outputs of the hybrid coupler;

20. A method for calibrating a central frequency of a hybrid coupler operating according to a power combiner mode, wherein the hybrid coupler comprises two inputs, two outputs, a capacitive module coupled between the two inputs and the two outputs or on the two inputs and the two outputs, the capacitive module having an adjustable capacitive value making it possible to adjust the central frequency, the method comprising: delivering a second reference signal having a second reference frequency on the first output of the two outputs  of the hybrid coupler; measuring the peak value of a first signal delivered to the first input of the two inputs  of the hybrid coupler; measuring the peak value of a second signal delivered to the second input  of the two inputs of the hybrid coupler; comparing the peak values of the first and second signals; and adjusting the adjustable capacitive value of the capacitive module until an equality of the peak values of the first and second signals is obtained to within a tolerance.
22.  A method for calibrating a central frequency of a hybrid coupler operating according to a phase shifter mode, wherein the hybrid coupler comprises two inputs, two outputs, a capacitive module coupled between the two inputs and the two outputs or on the two inputs and the two outputs, the capacitive module having an adjustable capacitive value making it possible to adjust the central frequency, the method comprising: delivering a third reference signal having a third reference frequency on a first input of the two inputs  of the hybrid coupler; measuring the peak value of a first signal delivered to a first output of the two outputs  of the hybrid coupler; measuring the of the two inputs  of the hybrid coupler; comparing the peak values of the first and second signals; and adjusting the adjustable capacitive value of the capacitive module until an equality of the peak values is obtained to within a tolerance.
24.  A method for calibrating a structure comprising an input hybrid coupler operating in power divider mode, an output hybrid coupler operating in power combiner mode and a disconnectable coupling stage coupled between the input hybrid coupler and the output hybrid coupler, the method comprising: disconnecting the disconnectable coupling stage; after disconnecting, performing a calibration of a central frequency of the input hybrid coupler by: delivering a first reference signal having a first reference frequency on a first input of the two inputs  of the first hybrid coupler; measuring the peak value of a first signal delivered to a first output  of the two outputs of the first hybrid coupler; measuring the peak value of a second signal delivered to a second output  of the two outputs of the first hybrid coupler; comparing the two peak values; and adjusting the adjustable capacitive value of a capacitive module coupled between the inputs and the outputs of the first hybrid coupler or on the inputs and outputs of the first hybrid coupler until an equality of the peak values for the first and second signals is obtained to within a tolerance; and after disconnecting, performing a calibration of a central frequency of the output hybrid coupler by: delivering a second reference signal having a second reference frequency on a first output of the two outputs  of the second hybrid coupler; measuring the peak value of a third signal delivered to a first input of the two inputs of the second coupler; measuring the peak value of a fourth signal delivered to a second input of the two inputs  of the second hybrid coupler; 
35. An electronic device, comprising: a hybrid coupler operating according to a power divider mode and comprising two inputs, two outputs, a capacitive module that is coupled between the two inputs and the two outputs or on the two inputs and two outputs, the capacitive module having an adjustable capacitive value making it possible to adjust a central frequency of the hybrid coupler, wherein a first input of the said hybrid coupler is configured to receive a first reference signal having a first reference frequency; a measuring circuit configured to measure the peak value of a first signal delivered to a first output of the two outputs  of the hybrid coupler and measure the peak value of a second signal delivered to the second output of the two outputs  of the hybrid coupler; and a processing circuit configured to compare the peak values of the first and second signals and adjust the adjustable capacitive value of the capacitive module until an equality of the peak values is obtained to within a tolerance.
41.  An electronic device, comprising: a hybrid coupler operating according to a power combiner mode and comprising two inputs, two outputs, a capacitive module coupled between the two inputs and the two outputs or on the two inputs and two outputs, the capacitive module having an adjustable capacitive value making it possible to adjust a central frequency of the hybrid coupler, a first output of the hybrid coupler configured to receive a second reference signal having a second reference frequency; a measuring circuit configured to measure the peak value of a first signal delivered to a first input of the two inputs  of the hybrid coupler and measure the peak value of a of the two inputs of the hybrid coupler; and a processing circuit configured to compare the peak values of the first and second signals and adjust the adjustable capacitive value of the capacitive module until an equality of the peak values is obtained to within a tolerance.
47.  An electronic device, comprising: a hybrid coupler operating according to a phase shifter mode and comprising two inputs, two outputs, a capacitive module coupled between the two inputs and the two outputs or one the two inputs and two outputs, the capacitive module having an adjustable capacitive value making it possible to adjust a central frequency of the hybrid coupler, a first input of the hybrid coupler configured to receive a third reference signal having a third reference frequency; a measuring circuit configured to measure the peak value of a first signal delivered to a first output of the two outputs  of the hybrid coupler and the peak value of a second signal delivered to a second output of the two outputs  of the hybrid coupler; and a processing circuit configured to compare the peak values of the first and second signals and adjust the adjustable capacitive value of the capacitive module until an equality of the peak values is obtained to within a tolerance.
53. A structure, comprising: an input electronic device comprising: a hybrid coupler operating according to a power divider mode and comprising two inputs, two outputs, a capacitive module that is coupled between the two inputs and the two outputs or on the two inputs and two outputs, the capacitive module having an adjustable capacitive value making it possible to adjust a central frequency of the hybrid coupler, wherein a first input of the said hybrid coupler is configured to receive a first reference signal having a first reference frequency;  a measuring circuit configured to measure the of the two outputs  of the hybrid coupler and measure the peak value of a second signal delivered to the second output  of the two outputs of the hybrid coupler; and a processing circuit configured to compare the peak values of the first and second signals and adjust the adjustable capacitive value of the capacitive module until an equality of the peak values is obtained to within a tolerance; an output device comprising: a hybrid coupler operating according to a power combiner mode and comprising two inputs, two outputs, a capacitive module coupled between the two inputs and the two outputs or on the two inputs and two outputs, the capacitive module having an adjustable capacitive value making it possible to adjust a central frequency of the hybrid coupler, a first output of the hybrid coupler configured to receive a second reference signal having a second reference frequency; a measuring circuit configured to measure the peak value of a first signal delivered to a first input of the two inputs  of the hybrid coupler and measure the peak value of a second signal delivered to the second input of the two inputs  of the hybrid coupler; and a processing circuit configured to compare the peak values of the first and second signals and adjust the adjustable capacitive value of the capacitive module until an equality of the peak values is obtained to within a tolerance; and a disconnectable coupling stage coupled between the hybrid coupler of the input electronic device and the hybrid coupler of the output electronic device, said disconnectable coupling stage configured to be disconnected before the input electronic device and the output electronic device are respectively configured for adjusting the central frequency of the corresponding hybrid coupler by adjusting the adjustable capacitive value of the corresponding capacitive module.

55.  A structure, comprising: a first electronic device comprising: a hybrid coupler operating according to an operating mode and comprising two inputs, two outputs, a capacitive module that is coupled between the two inputs and the two outputs or on the two inputs and two outputs, the capacitive module having an adjustable capacitive value making it possible to adjust a central frequency of the hybrid coupler; a second  electronic device, comprising: a hybrid coupler operating according to an operating mode and comprising two inputs, two outputs, a capacitive module that is coupled between the two inputs and the two outputs or on the two inputs and two outputs, the capacitive module having an adjustable capacitive value making it possible to adjust a central frequency of the hybrid coupler; wherein the operating modes of the first and second electronic devices are either identical operating modes or different operating modes; and a disconnectable coupling stage coupled between the first and second electronic devices, said disconnectable coupling stage configured to be disconnected before the input electronic device and the output electronic device are respectively configured for adjusting the central frequency of the corresponding hybrid coupler by adjusting the adjustable capacitive value of the corresponding capacitive module; and wherein one of the first and second electronic devices is configured to record the adjustable capacitive value of the capacitive module of said one of the first and second electronic device; and wherein the other of the first and second electronic devices is configured to have adjustable capacitive value of the capacitive module of said other of the first and second electronic device adjusted with the recorded capacitive value; and wherein said one of the first and second electronic devices further comprises: a of the two outputs  of the hybrid coupler and measure the peak value of a second signal delivered to the second output of the two outputs  of the hybrid coupler; and a processing circuit configured to compare the peak values of the first and second signals and adjust the adjustable capacitive value of the capacitive module until an equality of the peak values is obtained to within a tolerance.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
  With regards to claims 24 and 26,   applicant discloses a first input (line 8 of claim 24 and line 5 of claim 26).   How does the first input relate to the inputs (line 16 of claim 24 and line 13 of claim 26)?
 With regards to claims 29 and 32, applicant discloses a first output (line 6 of claim 29 and line 7 of claim 32).   How does the first output relate to the outputs (line 13 of claim 29 and line 13 of claim 32)?
24 recites the limitation "the first hybrid coupler" in lines 9, 10, 12, 13 and 16.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 24 recites the limitation "the second hybrid coupler" in lines 22, 23 and 25.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 25 recites the limitation "the first hybrid coupler and the second hybrid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 18-23 and 35-56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:    With regards to claims 18, 19 and 35-40 and 47-56, the prior art does not disclose or fairly teach measuring the peak value of a first signal delivered to the first output of the hybrid coupler; measuring the peak value of a second signal delivered to the second output of the hybrid coupler; comparing the two peak values; and adjusting the adjustable capacitive value of the capacitive module until an equality of the peak values for the first and second signals is obtained to within a tolerance.
 With regards to claims 20, 21 and 41-46, the prior art does not disclose or fairly teach measuring the peak value of a first signal delivered to the first input of the hybrid coupler; measuring the peak value of a second signal delivered to the second input of the hybrid coupler; comparing the peak values of the first and second signals; and adjusting the adjustable capacitive value of the capacitive module until an equality of the peak values of the first and second signals is obtained to within a tolerance.
With regards to claims 22 and 23, the prior art does not disclose or fairly teach measuring the peak value of a first signal delivered to a first output of the hybrid coupler; measuring the peak value of a second signal delivered to the second input of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 4, 2021
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843